Exhibit 99 General Electric Capital Corporation Condensed Statement of Earnings Three months ended September 30 Nine months ended September 30 (In millions, Unaudited) V % V % Revenues Revenues from services $ Sales of goods 40 Total revenues (3)% (6)% Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits 36 47 Provision for losses on financing receivables Total costs and expenses (15)% (13)% Earnings (loss) from continuing operations before income taxes F F Benefit for income taxes Earnings from continuing operations F 39% Earnings (loss) from discontinued operations, net of taxes 84 Net earnings (loss) U (59)% Less net earnings attributable to noncontrolling interests 23 8 13 71 Net earnings (loss) attributable to GECC $ $ U $ $ (58)% Amounts attributable to GECC: Earnings from continuing operations $ $ F $ $ 44% Earnings (loss) from discontinued operations, net of taxes 84 Net earnings (loss) attributable to GECC $ $ U $ $ (58)% General Electric Capital Corporation Summary of Operating Segments (unaudited) Three months ended September 30 Nine months ended September 30 (Dollars in millions) V % V % Revenues Commercial Lending and Leasing (CLL)(a) $ $ (4)% $ $ (13)% Consumer(a) (5)% – Real Estate (3)% (3)% Energy Financial Services (40)% 4% GE Capital Aviation Services (GECAS)(a) 17% 13% Total segment revenues (4)% (4)% GECC corporate items and eliminations 29% U Total Revenues $ $ (3)% $ $ (6)% Segment profit CLL(a) $ $ F $ $ 62% Consumer(a) 86% 50% Real Estate 25% (41)% Energy Financial Services 55 41 34% 85% GECAS(a) (16)% 4% Total segment profit F 45% GECC corporate items and eliminations (69)% (47)% Earnings from continuing operations attributable to GECC F 44% Earnings (loss) from discontinued operations, net of taxes, attributable to GECC 84 U U Net earnings (loss) attributable to GECC $ $ U $ $ (58)% (a) Effective January 1, 2010, we transferred the Transportation Financial Services business from GECAS to CLL and the Consumer business in Italy from Consumer to CLL. Prior-period amounts were reclassified to conform to the current-period’s presentation. General Electric Capital Corporation. Condensed Statement of Financial Position September 30, December 31, (Dollars in billions) (Unaudited) Assets Cash & marketable securities $ $ Inventories Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale Liabilities of discontinued operations GECC shareowner's equity Noncontrolling interests Total liabilities and equity $ $
